On October 13,1998, the defendant was sentenced to Ten (10) years in the Montana State Prison and Ten (10) years in the Montana State Prison, for use of a weapon during the commission of the offense of Assault on a Peace Officer, a felony, to run consecutively with each other and with the sentence imposed in Cause No. DC-97-95.
On March 6, 2006, the defendant’s application for review of that sentence was heard hy the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ann German. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant informed the Sentence Review Division that he did not understand the process of the sentence review hearing. Ms. German requested a continuance in this matter to have additional time to explain the process of a sentence review hearing to the defendant and what other options may be available to him.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the August 2006 sentence review hearings to allow counsel time to prepare the defendant for his sentence review hearing.
Done in open Court this 6th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.